Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.262 Filed 07/30/21 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


ISSAC DECRAIS HARRIS #447304,                            Case No. 2:19-cv-00121

            Plaintiff,                                   Hon. Gordon J. Quist
                                                         U.S. District Judge
      v.

THOMAS RUPRECHT, et al.,

            Defendants.
                                             /

                     REPORT AND RECOMMENDATION

      I. Introduction

      This Report and Recommendation (R&R) addresses Defendants’ motion for

summary judgment (ECF No. 18) and Plaintiff’s “motion in support of affidavit of

perjury” (ECF No. 27).

      State prisoner Issac Decrais Harris filed this civil rights action pursuant to

42 U.S.C. § 1983 on June 24, 2019. (ECF No. 1.) Harris alleges in his verified

complaint that he was denied proper dental treatment, pain medication, and a

liquid diet, in violation of his rights under the Eighth Amendment. Harris alleges

that the defendants – Dr. Ruprecht, DDS, and Dental Assistant (DA) Sadak –

refused to provide pain medication and a liquid diet, which resulted in continued

pain, suffering, and emotional distress. Harris also alleges that Dr. Ruprecht and

DA Sadak retaliated against him because he had previously filed grievances, in




                                       -1-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.263 Filed 07/30/21 Page 2 of 17




violation of the First Amendment. He also sues Dr. Ruprecht for the state law tort

of assault and battery.

       The events in this case took place at the Alger Correctional Facility (LMF) in

the fall of 2017.

       The undersigned respectfully recommends that the Court grant summary

judgment in favor of Dr. Ruprecht and DA Sadak on Harris’s Eighth Amendment

and First Amendment claims and decline to exercise supplemental jurisdiction over

Harris’s state law claim. (ECF No 18.) In addition, the undersigned recommends

that the Court deny Plaintiff’s “motion in support of affidavit of perjury.” (ECF No.

27.)

       II. Factual Allegations

       Harris alleges that he had a dental appointment on September 25, 2017. He

says that during the appointment it was determined that he would need to have two

teeth removed. Harris’s complaint refers to these extractions as Extractions 1 & 13.

(ECF No. 1, PageID.3-4.) He also says that, on the same day, Dr. Allen, DDS,

prescribed Clindamycin, Ibuprofen, and Tylenol to treat his pain. (Id.)

       Three days later, on September 28, 2017, Harris went to another dental

appointment. On this occasion, Ruprecht and Sadak removed Harris’s right wisdom

tooth (Extraction #1). (Id., PageID.4.) Harris says that during the procedure, the

power in the prison went out. (Id.) He says that he told Ruprecht and Sadak that

he wanted them to wait for the power to come back on before continuing the

procedure.    (Id., PageID.5.) Ruprecht and Sadak decided to continue the tooth


                                        -2-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.264 Filed 07/30/21 Page 3 of 17




extraction anyway. Harris says that Defendants had a Corrections Officer (CO)

hold a flashlight above Harris’s mouth, then completed the extraction.            (Id.)

Defendant Ruprecht then gave Harris a prescription for 20 Ibuprofen pills. (ECF

No. 1, PageID.5.) Harris returned the next day after complaining about significant

bleeding. (Id.) Harris says that Ruprecht and Sadak then removed a blood clot from

Harris’s mouth and placed gauze on the extraction site. (Id.)

      Harris says that, on September 30, 2017, he filed a grievance relating to the

aforementioned dental care. (Id., PageID.6.) Harris also says that he asked for a

liquid diet.   According to Harris, his grievance was denied because any post-

operation problems were not caused by the power outage and a liquid diet was

found to be not medically necessary. (Id.)

      Harris says his pain and bleeding continued for several days. (Id.) Harris

was seen by Ruprecht and Sadak on October 4, 2017. (Id.) Harris alleges that, on

October 4, he again requested pain medication and a liquid diet, but those requests

were denied. (Id.)

      Harris alleges that he sent a request for pain pills on October 6, 2017. (ECF

No. 1, PageID.7.) He received a response from a non-defendant nurse on October 8,

2017. He says he was told that he did not have a current prescription. (Id.)

      Harris then filed another grievance on October 9, 2017, stating the denial of

his requests for a liquid diet and pain pills was retaliation by the Defendants for the

first grievance he filed against them. (Id.)




                                          -3-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.265 Filed 07/30/21 Page 4 of 17




         That same day, Harris developed another blood clot, which was removed by a

nurse. (Id.)

         Ruprecht and Sadak saw Harris on October 13, 2021, when he came back in

for his second extraction (Extraction #13). (Id.) Harris’s second tooth was finally

extracted on October 19, 2017. (Id.)

         III. Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV. Eighth Amendment

         Harris alleges that Dr. Ruprecht and DA Sadak acted with deliberate

indifference to his serious medical needs. The Eighth Amendment prohibits the


                                         -4-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.266 Filed 07/30/21 Page 5 of 17




infliction of cruel and unusual punishment against those convicted of crimes. U.S.

Const. amend. VIII. The Eighth Amendment obligates prison authorities to provide

medical care to incarcerated individuals, as a failure to provide such care would be

inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

102, 103-04 (1976). The Eighth Amendment is violated when a prison official is

deliberately indifferent to the serious medical needs of a prisoner. Id. at 104-05;

Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

      A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the

objective component, the plaintiff must allege that the medical need at issue is

sufficiently serious.   Id.   In other words, the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious harm. Id. “[A]n

inmate who complains that delay in medical treatment rose to a constitutional

violation must place verifying medical evidence in the record to establish the

detrimental effect of the delay in medical treatment to succeed.” Napier v. Madison

Cty., Ky., 238 F.3d 739, 742 (6th Cir. 2001) (emphasis added, citations omitted).

The Court of Appeals elaborated on the holding in Napier in its 2004 ruling in

Blackmore v. Kalamazoo Cty., 390 F.3d 890 (6th Cir. 2004), where the Court stated

the following:

      Napier does not apply to medical care claims where facts show an
      obvious need for medical care that laymen would readily discern as
      requiring prompt medical attention by competent health care
      providers. Napier applies where the plaintiff's “deliberate indifference”
      claim is based on the prison’s failure to treat a condition


                                        -5-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.267 Filed 07/30/21 Page 6 of 17




      adequately, or where the prisoner's affliction is seemingly minor or
      non-obvious. In such circumstances, medical proof is necessary to
      assess whether the delay caused a serious medical injury.
Blackmore, 390 F.3d at 898 (emphasis added). Thus, Napier and Blackmore provide

a framework for assessing a claim of delayed or inadequate care for a non-obvious

condition: A plaintiff making this type of claim must place verifying medical

evidence in the record to show the detrimental effect of the delayed or inadequate

treatment.

      However, the objective component of the adequate medical care test is

satisfied “[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious

even to a lay person.” Blackmore, 390 F.3d at 899.

      The subjective component requires an inmate to show that prison officials

have “a sufficiently culpable state of mind in denying medical care.”       Brown v.

Bargery, 207 F.3d 863, 867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834).

Deliberate indifference “entails something more than mere negligence,” Farmer, 511

U.S. at 835, but can be “satisfied by something less than acts or omissions for the

very purpose of causing harm or with knowledge that harm will result.” Id. Under

Farmer, “the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 837. The subjective component was recently summarized in

Rhinehart v. Scutt, 894 F.3d 721 (6th Cir. 2018). The court of appeals stated the

following:

      A doctor’s errors in medical judgment or other negligent behavior do
      not suffice to establish deliberate indifference. Instead, the plaintiff

                                         -6-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.268 Filed 07/30/21 Page 7 of 17




      must show that each defendant acted with a mental state “equivalent
      to criminal recklessness.” This showing requires proof that each
      defendant “subjectively perceived facts from which to infer substantial
      risk to the prisoner, that he did in fact draw the inference, and that he
      then disregarded that risk” by failing to take reasonable measures to
      abate it.
      A plaintiff may rely on circumstantial evidence to prove subjective
      recklessness: A jury is entitled to “conclude that a prison official knew
      of a substantial risk from the very fact that the risk was obvious.” And
      if a risk is well-documented and circumstances suggest that the official
      has been exposed to information so that he must have known of the
      risk, the evidence is sufficient for a jury to find that the official had
      knowledge.
      But the plaintiff also must present enough evidence from which a jury
      could conclude that each defendant “so recklessly ignored the risk that
      he was deliberately indifferent to it.” A doctor is not liable under the
      Eighth Amendment if he or she provides reasonable treatment, even if
      the outcome of the treatment is insufficient or even harmful. A doctor,
      after all, is bound by the Hippocratic Oath, not applicable to the jailor,
      and the physician’s job is to treat illness, not punish the prisoner.
      Accordingly, when a claimant challenges the adequacy of an inmate's
      treatment, “this Court is deferential to the judgments of medical
      professionals.” That is not to say that a doctor is immune from a
      deliberate-indifference claim simply because he provided “some
      treatment for the inmates’ medical needs.” But there is a high bar that
      a plaintiff must clear to prove an Eighth Amendment medical-needs
      claim: The doctor must have “consciously expos[ed] the patient to an
      excessive risk of serious harm.”
Id. at 738–39 (6th Cir. 2018) (internal citations omitted).
      Not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As

the Supreme Court explained:

      [A]n inadvertent failure to provide adequate medical care cannot be
      said to constitute an unnecessary and wanton infliction of pain or to be
      repugnant to the conscience of mankind. Thus, a complaint that a
      physician has been negligent in diagnosing or treating a medical

                                         -7-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.269 Filed 07/30/21 Page 8 of 17




      condition does not state a valid claim of medical mistreatment under
      the Eighth Amendment. Medical malpractice does not become a
      constitutional violation merely because the victim is a prisoner. In
      order to state a cognizable claim, a prisoner must allege acts or
      omissions sufficiently harmful to evidence deliberate indifference to
      serious medical needs.
Id. at 105-06 (quotations omitted).
      Differences in judgment between an inmate and prison medical personnel

regarding the appropriate medical diagnoses or treatment are not enough to state a

deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir.

1995); Ward v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996).

This is so even if the misdiagnosis results in an inadequate course of treatment and

considerable suffering. Gabehart v. Chapleau, No. 96-5050, 1997 WL 160322, at *2

(6th Cir. Apr. 4, 1997).

      The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976). If “a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to

second guess medical judgments and to constitutionalize claims which sound in

state tort law.” Id.; Rouster v. Saginaw Cty., 749 F.3d 437, 448 (6th Cir. 2014);

Perez v. Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258

F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir.

2006); Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F.

App’x 439, 440 (6th Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir.


                                        -8-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.270 Filed 07/30/21 Page 9 of 17




1998). “Where the claimant received treatment for his condition, as here, he must

show that his treatment was ‘so woefully inadequate as to amount to no treatment

at all.’” Mitchell 553 F. App’x at 605 (quoting Alspaugh v. McConnell, 643 F.3d 162,

169 (6th Cir. 2011)). He must demonstrate that the care he received was “so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be intolerable

to fundamental fairness.” Miller v. Calhoun Cty., 408 F.3d 803, 819 (6th Cir. 2005)

(quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

      The record establishes that Harris received extensive post-operative dental

treatment from Dr. Ruprecht and DA Sadak, as well as from non-defendant nurses

at LMF, and even from another on-call dentist at LMF. Harris was evaluated often,

including whenever he requested treatment.        (ECF No. 19-7, PageID.139-146.)

When Harris indicated that he was in pain, Defendant Dr. Ruprecht, or another on-

call dentist, ordered Ibuprofen to help with pain management.           When Harris

indicated excessive bleeding around the extraction site, Dr. Ruprecht and Sadak, or

other healthcare professionals at LMF, removed the blood clot and redressed the

extraction site with gauze.

      Harris alleges that Dr. Ruprecht and DA Sadak refused to prescribe pain

pills after he filed a grievance and contends that not having a liquid diet caused him

injury.   Harris offers no verified medical evidence to support his claims that

Defendants acted with deliberate indifference to his serious medical needs or that

the failure to provide additional pain medication and a liquid diet caused injury.




                                         -9-
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.271 Filed 07/30/21 Page 10 of 17




      First, DA Sadak did not have the authority to approve a request for a liquid

diet. (ECF No. 19-6, PageID.134-136.) Second, each time Harris made a request for

a liquid diet or for pain medication, she passed along his request to either Dr.

Ruprecht or the on-call dentist. (Id.) In addition, Defendant Dr. Ruprecht provided

Harris with pain medication. (ECF No. 19-2.) On September 13, 2017, before he

had a tooth extracted, Harris was provided with over-the-counter pain medication,

and 21 Clindamycin pills (an antibiotic). (Id., PageID.101.)

      Harris was examined by Dr. Duane Allen on September 25, 2017. (ECF No.

19-7, PageID.140). Dr. Allen provided Harris with 28 Clindamycin pills, 21 (400mg)

Ibuprofen pills, and 28 (325mg) Tylenol pills. (Id.)

      After the first tooth extraction on September 28, 2017, Harris was provided

with 20 (200mg) Ibuprofen pills. (Id., PageID.102; ECF No. 19-7, PageID.141.) Dr.

Ruprecht attests that he does not recall Harris asking for more pain medication and

can think of no reason why he would have denied such a request if Harris had asked

for them. (Id.)    The next day, Dr. Ruprecht examined Harris because he had a

large “liver” clot. (Id., PageID.142.) Dr. Ruprecht treated Harris and instructed

him to sit or laydown over the next 48 hours. (Id.) At his follow-up examination on

October 4, 2017, Dr. Ruprecht noted that the bleeding had stopped, and he would

follow-up at the next appointment. (Id.)

      In addition, Dr. Stephen Phillips did a chart review on October 9, 2017, and

noted that Harris was seen by a nurse on October 8, 2017. There was no swelling,

bleeding or drainage at the extraction site.      (ECF No. 19-7, PageID.143.)   Dr.


                                         - 10 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.272 Filed 07/30/21 Page 11 of 17




Phillips responded to Harris’s request for a liquid diet noting that a special diet was

unnecessary because Harris “has enough teeth in his mouth to be able to get

through a meal.” (Id.) Dr. Phillips ordered 20 over the counter Ibuprofen. (Id.)

      Harris returned to the dental clinic on October 13, 2017, for his second

extraction. At that time, Harris asked for a liquid diet and Dr. Ruprecht explained

that it was not medically necessary. Dr. Ruprecht noted in the dental record: “good

healing, no medical indication for a soft diet.” (Id., PageID.144.) Dr. Ruprecht

explains that liquid diets are prescribed in cases where a jaw is fractured or wired

shut, and he has never prescribed a liquid diet during his 41-year dental career to a

patient who had a tooth extracted. (ECF No. 19-2, PageID.103.) Diet is explained

to every prisoner as part of post extraction instructions. (Id.)

      Harris left the clinic upset and the second extraction did not take place that

day. (Id.)

      Harris indicated that, on October 19, 2017, the first removal site had healed,

and he wanted the second tooth extracted. (Id., PageID.145.) The second tooth was

successfully extracted on October 19, 2017.       (Id.) Harris was provided with 40

(200mg) Ibuprofen pills.    (Id., PageID.145.)    Examination on October 26, 2017,

indicated normal healing at the second extraction site. (Id.)

      The subjective component of Harris’s claim requires that he show Defendants

Ruprecht and Sadak acted with deliberate indifference to Harris’s serious medical

needs (i.e., with a sufficiently culpable state of mind equal to criminal recklessness).

The dental records reveal that Defendants Ruprecht and Sadak responded to


                                         - 11 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.273 Filed 07/30/21 Page 12 of 17




Harris’s dental needs, complaints, and pains by examining the extraction site,

cleaning it, and replacing the gauze, prescribing pain pills, and providing

instructions for proper healing. (ECF No. 19-7, PageID.140-146.) Harris has

presented no evidence in the record to indicate that the failure to prescribe a liquid

diet posed an excessive risk of harm to him or was medically necessary.

Additionally, there is no evidence that suggests Defendants Ruprecht and Sadak

were aware of or disregarded any risk of harm to Harris by not prescribing a liquid

diet.

        In addition, there exists no evidence to show that Harris was ever denied

pain medication by Defendants.      The evidence establishes that Harris received

adequate dental care and treatment and that he received pain medication on

multiple occasions between September 13 and October 19, 2017.          Based on the

evidence in the record, viewed in the light most favorable to Harris, there exists no

genuine issue of fact on Harris’s claim that Defendants Ruprecht and Sadak acted

with deliberate indifference to his serious medical needs.

        V. Retaliation

        Harris alleges that Ruprecht and Sadak retaliated against him for filing a

grievance by not prescribing pain medication when requested. Retaliation based

upon a prisoner’s exercise of his or her constitutional rights violates the

Constitution. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In

order to set forth a First Amendment retaliation claim, a plaintiff must establish

that: (1) he was engaged in protected conduct; (2) an adverse action was taken


                                        - 12 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.274 Filed 07/30/21 Page 13 of 17




against him that would deter a person of ordinary firmness from engaging in that

conduct; and (3) the adverse action was motivated, at least in part, by the protected

conduct. Id. The Sixth Circuit has repeatedly held that “protected conduct includes

a prisoner’s ‘undisputed First Amendment right to file grievances against prison

officials on his own behalf.’”   Hill v. Lappin, 630 F.3d 468, 472 (6th Cir. 2010)

(quoting Herron v. Harrison, 203 F.3d 410, 415 (6th Cir.2000)). “If the grievances

are frivolous, however, this right is not protected.” Id. “Abusive or manipulative

use of a grievance system [is] not…protected conduct,’ and prison officials may take

action in response to the prisoner’s improper use of the grievance process as long as

the response aligns with a legitimate penological goal.” Griffin v. Berghuis, 563

Fed. App’x. 411, 416 (6th Cir. 2014) (citing King v. Zamiara, 680 F.3d 686, 699 (6th

Cir. 2012)).

      After a prisoner establishes the first two elements, the prisoner must be able

to prove that the exercise of the protected right was a substantial or motivating

factor in the defendant's alleged retaliatory conduct. Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 287 (1977)).

      However, the Sixth Circuit has employed a burden-shifting approach:

       Once the plaintiff has met his burden of establishing that his protected
       conduct was a motivating factor behind any harm, the burden of
       production shifts to the defendant. If the defendant can show that he
       would have taken the same action in the absence of the protected
       activity, he is entitled to prevail on summary judgment.

      Thaddeus-X, 175 F.3d at 399.


                                        - 13 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.275 Filed 07/30/21 Page 14 of 17




      It is without dispute that filing a grievance is considered protected conduct.

However, there is no evidence to support Harris’s claims that Defendants took

adverse action against him by denying him pain medication. Harris received over-

the-counter pain medication on September 13, 2017, 21 Ibuprofen and 28 Tylenol

pills on September 25, 2017, 20 Ibuprofen pills after his first tooth extraction on

September 28, 2017, 20 Ibuprofen pills on October 9, 2017, and 40 Ibuprofen pills on

October 19, 2017. (ECF No. 19-7, PageID.140-145.)

      Harris alleges that he was denied pain pills on October 4, 2017; however,

there exists no evidence that he was denied pain medication upon request on that

date. And more importantly, there exists no evidence that Defendants were made

aware of his request for pain medication on that date. Harris then sent a medical

kite on October 6, 2017, asking why he was being denied pain medication, which

was received and responded to by a non-defendant nurse at LMF. (ECF No. 19-5,

PageID.119.) The record shows that whenever DA Sadak received a request by

Harris for pain medication, she contacted and forwarded the request to either Dr.

Ruprecht or the on-call dentist.    Additionally, the record shows that whenever

Defendant Dr. Ruprecht was aware Harris needed pain medication he prescribed it.

(ECF No. 19-7, PageID.141-145.) Harris offers no evidence that either Defendant

took adverse action against him by not prescribing pain pills.

      Harris also fails to provide evidence showing that Defendant’s failure to

approve a liquid diet was motivated by his protected conduct (i.e., filing a

grievance). DA Sadak does not have the authority to authorize a liquid diet, so she


                                        - 14 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.276 Filed 07/30/21 Page 15 of 17




could not have retaliated against him by not prescribing one. (ECF No. 19-2,

PageID.103.) Additionally, Harris has failed to rebut Dr. Ruprecht’s determination

that a liquid diet was not medically necessary. The record supports this finding and

Dr. Phillips agreed on October 9, 2017, reaching the same conclusion that a special

liquid diet was not necessary. (ECF No. 19-7, PageID.143.)

      VI. Official Capacity Claims

      To the extent that Harris is suing the individual Defendants in their official

capacities, such claims are barred by the Eleventh Amendment.              The Supreme

Court has held “that neither a State nor its officials acting in their official capacities

are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989).

      A suit against a state official in his or her official capacity for damages
      cannot be maintained pursuant to § 1983 because that official has
      Eleventh Amendment immunity. This is true because “a suit against a
      state official in her or her official capacity is not a suit against the
      official but rather is a suit against the official’s office.” As such, a suit
      against a state official in his or her official capacity is no different than
      a suit against the state.

Clark v. Chillicothe Corr. Inst., No. 2:19-CV-954, 2020 WL 1227224, at *3 (S.D. Ohio

Mar. 13, 2020) (citations omitted).

      The Sixth Circuit, in interpreting Will, has held “that plaintiffs seeking

damages under § 1983 [must] set forth clearly in their pleading that they are suing

the state defendants in their individual capacity for damages, not simply in their

capacity as state officials. Wells v. Brown, 891 F.2d 591, 592 (6th Cir. 1989). To the




                                          - 15 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.277 Filed 07/30/21 Page 16 of 17




extent that Harris seeks money damages from Defendants in their official capacity,

that part of his lawsuit is barred by sovereign immunity.

      VII. State Law Claims

      Claims under § 1983 can only be brought for “deprivation of rights secured by

the constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457

U.S. 922, 924 (1982). Plaintiff, however, seeks to invoke this Court’s supplemental

jurisdiction over state-law claims. In determining whether to retain supplemental

jurisdiction, “[a] district court should consider the interests of judicial economy and

the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994

F.2d 1178, 1182 (6th Cir. 1993). Ordinarily, where a district court has exercised

jurisdiction over a state-law claim solely by virtue of supplemental jurisdiction and

the federal claims are dismissed prior to trial, the court will dismiss the remaining

state-law claims. Id. Dismissal, however, remains “purely discretionary.” Carlsbad

Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C. § 1367(c));

Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012).

      It is respectfully recommended that the Court decline to exercise

supplemental jurisdiction over the state law claims.

      VIII. Motion in Support of Perjury

      Harris filed a “motion in support of affidavit of prejury.”      (ECF No. 27.)

Harris says that Defendants’ assertions that they do not recall Harris asking for a

liquid diet are false and the dates asserted in the affidavits are incorrect. (Id.,


                                         - 16 -
Case 2:19-cv-00121-GJQ-MV ECF No. 30, PageID.278 Filed 07/30/21 Page 17 of 17




PageID.227-228.) Defendants have filed a response. (ECF No. 28.) In the opinion

of the undersigned, Harris has not established that Defendants made perjurious

statements. The medical records support Defendants’ affidavits.

       IX. Recommendation

       The undersigned respectfully recommends that the Court grant summary

judgment in favor of Dr. Ruprecht and DA Sadak on Harris’s Eighth Amendment

and First Amendment claims and decline to exercise supplemental jurisdiction over

Harris’s state law claim. (ECF No 18.) In addition, the undersigned recommends

that the Court deny Plaintiff’s “motion in support of affidavit of perjury.” (ECF No.

27.)

       If the Court accepts this recommendation, this case will be dismissed.


Dated: July 30, 2021                                /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE


       NOTICE TO PARTIES: Objections to this Report and Recommendation must
be served on opposing parties and filed with the Clerk of the Court within fourteen
(14) days of receipt of this Report and Recommendation. 28 U.S.C. § 636(b)(1)(C);
Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b). Failure to file timely objections
constitutes a waiver of any further right to appeal. United States v. Walters, 638
F.2d 947 (6th Cir. 1981). See also Thomas v. Arn, 474 U.S. 140 (1985).




                                        - 17 -
